ON APPLICATION FOR REHEARING
Decided Sept 17, 1936
By THE COURT
Submitted on application for rehearing consisting of nine grounds.
We have carefully gone over the claims upon which the application for rehearing is grounded and believe that no good purpose would be served by protracting the original opinion further. We undertook to discuss all the questions urged on the application for rehearing and though we appreciate that there are some very close questions of law, upon the whole we are satisfied with the conclusion heretofore reached.
It may be that there are some matters over and beyond the record which did not properly come to our attention, which would require some modification of statements made in the original opinion. However, we are satisfied that upon the record as it came to us and upon the implications which we had the'right to draw, we made no misstatement of fact.
The application for rehearing will be overruled.
HORNBECK and BODEY, JJ, concur.